Citation Nr: 1041915	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-21 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss. 

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2010, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.  The Board also received additional evidence from the 
Veteran during the hearing.  The new evidence was accompanied by 
a waiver of the Veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The evidence of record does not show a current diagnosis of 
right ear hearing loss.  

3.	The competent evidence of record does not show that hearing 
loss in the left ear manifested in service, manifested within one 
year after service or is related to service.  

4.	The evidence of record is in an approximate balance as to 
whether tinnitus is related to service.  

CONCLUSIONS OF LAW

1.	Right ear hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.	Left ear hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

3.	Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Board is granting service connection for tinnitus, 
which is the full benefit sought on appeal regarding that issue.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Regarding service connection for hearing loss, the Veteran was 
sent a VCAA letter in November 2006 that addressed the notice 
elements and was sent prior to the initial AOJ decision.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions pertaining to how 
VA assigns disability ratings and effective dates as set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the 
Board concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  A 
VA opinion with respect to the issues on appeal was obtained in 
December 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the Veteran's service and post-
service VA medical records.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and provides 
an explanation for the opinion stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease or an organic disease of the nervous system, such as 
sensorineural hearing loss, manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

The personnel records show that the Veteran served in Korea and 
was a light weapons infantryman and auto rifleman.  The Veteran 
testified that he was a tank driver and exposed to weapons noise 
in service.  He also indicated that he was trained on and exposed 
to explosives in service.  The Veteran received the National 
Defense Service Medal and Marksman (Rifle) Badge; but the 
decorations and medals do not indicate that the Veteran 
participated in combat.  See 38 U.S.C.A. § 1154(b).  However, the 
Board has considered the Veteran's description of noise exposure 
in service.  The Board finds that the Veteran's claimed in-
service noise exposure is consistent with his duty as an infantry 
man and, moreover, he has competently and credibly testified as 
to such acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Therefore, despite the fact that 
the record is void of documentation of complaints or treatment 
for hearing difficulty or tinnitus in service, the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.   See 38 C.F.R. § 3.159(a)(2); Washington, supra; 
Layno, supra.  Thus, the Veteran's account of noise exposure is 
sufficient evidence of acoustic trauma during service and 
acoustic trauma in service is therefore conceded.  

Here, private medical records provide that there is sensorineural 
hearing loss and tinnitus.  The December 2006 VA Compensation and 
Pension Examination diagnosed the Veteran with mild high 
frequency sensorineural hearing loss in the right ear and mild to 
moderate high frequency sensorineural hearing loss in the left 
ear as well as tinnitus.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

Right Ear 

In spite of the diagnosis provided by the medical records, the 
Board must first determine whether the right ear hearing loss is 
considered a disability as defined under VA regulations.  In this 
case, the right ear does not meet the criteria for a hearing loss 
disability for VA purposes as set forth in 38 C.F.R. § 3.385.  
Notably, the VA Compensation and Pension Examination in December 
2006 shows that in the right ear the auditory thresholds were not 
40 decibels or greater in any of the frequencies, only two of the 
frequencies were greater than 26 decibels and the speech 
recognition score using the Maryland CNC Test was greater than 94 
percent.  See 38 C.F.R. § 3.385 (2010).  

Therefore, regardless of any alleged noise exposure in service, 
service connection cannot be granted for the right ear because 
the Veteran does not have a hearing impairment that meets the 
requirements under VA regulations to be considered a compensated 
disability.  To prevail on the issue of service connection, there 
must be medical evidence of a current disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to exist 
at the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement to 
service connection to cases where such incidents have resulted in 
a disability).  As the VA examination showed that the Veteran's 
puretone threshold values and the speech recognition scores for 
the right ear do not meet the criteria for a hearing loss 
disability for VA purposes after service, service connected is 
not warranted.

Additionally, as the auditory thresholds for the right ear do not 
meet the regulatory requirements for compensation, the Veteran is 
also not entitled to presumptive service connection.  Right ear 
hearing loss had not manifested to a compensable degree, 
therefore, the presumption is not applicable.  See 38 C.F.R. § 
3.307, 3.309.

The Board also notes that private audiograms were submitted which 
were in graph form and the results have not been interpreted.  
Even so, as fact-finding is a proper function of the Board, the 
Board is permitted to interpret the graphical representations 
contained in the audiograms into numerical results.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  However, the speech 
discrimination sections of the audiograms are not shown to 
conform to the requisite standards using the necessary Maryland 
CNC speech recognition test.  Thus, the Board is unable to 
appropriately interpret these audiograms for consideration in the 
Veteran's claim.  See 38 C.F.R. § 4.85; Kelly, supra.  

Therefore, as the evidence of record does not show that the right 
ear meets the criteria for a hearing loss disability for VA 
purposes, service connected is not warranted.

Left Ear

In the left ear, the auditory thresholds for at least three of 
the frequencies were greater than 26 decibels, including 50 
decibels in the 4,000 Hertz frequency.  Therefore, the Veteran's 
hearing loss in the left ear is considered a disability under VA 
regulations.  See 38 C.F.R. § 3.385 (2010).  

The Veteran contends that his current hearing loss in the left 
ear is related to acoustic trauma in service.  Review of the 
Veteran's service treatment records reveals that his entry into 
service examination was conducted in July 1965; the Veteran did 
not report hearing loss.  Further, no hearing deficit was noted 
in the clinical examination, the ears were clinically evaluated 
as normal and the audiometer results showed normal hearing.  The 
remaining service treatment records are negative for hearing 
problems.  In May 1967, the Veteran did not report hearing 
problems and audiometer testing also revealed normal hearing.  

In a VA Compensation and Pension Examination in February 2006, 
the examiner reviewed the claims file, including the service 
treatment records.  The examiner noted the Veteran's in-service 
noise exposure and occupational noise exposure.  After physical 
examination and audiological testing, the examiner opined that 
hearing loss was less likely as not caused by or the result of 
military acoustic trauma because the separation examination 
revealed normal hearing.  

The Veteran also submitted private medical records.  In an April 
2007 prescription note, a physician found that the Veteran had 
bilateral hearing loss.  The physician opined that it was related 
to his job in service where he was exposed to loud noises 
including tanks and machine guns.  Other private records note the 
diagnosis of hearing loss and claimed noise exposure in service; 
however, do not provide a nexus opinion.  
Initially, the Board notes that there is no medical evidence 
depicting symptoms of or a diagnosis of hearing loss in the left 
ear within one year after separation from service.  Therefore, 
service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 
3.309.  

Furthermore, the Board finds that the VA examination is adequate.  
It is based upon consideration of the Veteran's prior medical 
history and examinations, and also describes the disabilities in 
sufficient detail so that the Board's evaluation will be a fully 
informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  The examiner also provided a rationale for his 
conclusion.  As such, the Board finds the VA examination 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board notes that the Veteran has asserted that his current 
hearing loss was related to his period of active service.  While 
the Veteran is considered competent to report his hearing 
difficulties, his opinion regarding the cause of his hearing loss 
is afforded no probative value because, as a lay person, he lacks 
the requisite medical expertise to determine the severity of 
hearing loss or render a competent medical opinion regarding its 
cause. Grottveit v. Brown, 5 Vet. App. 91 (1993).  As such, the 
Board affords greater probative value to the opinion provided by 
the VA examiner with respect to the claim for service connection 
for hearing loss as the VA examiner has the requisite expertise 
to render such opinion and provided a sound rationale for the 
opinion based on review of the claims folder and examination of 
the Veteran.  

Likewise, the Board affords more probate weight to the VA opinion 
as opposed to the private evidence submitted.  An evaluation of 
the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board may favor the opinion 
of one competent medical expert over that of another, if an 
adequate statement of reasons or bases is furnished.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

Here, the VA opinion was based on examination of the Veteran as 
well as his medical records and service treatment records.  There 
is no indication if past medical records or service treatment 
records were reviewed by the private physician.  Additionally, 
the VA examiner provided a rationale for his opinion, while the 
private opinion does not provide such a rationale.  Based on the 
foregoing, the Board finds that VA opinion more probative than 
the private opinion and affords it greater probative weight.  

Thus, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim of service connection for 
hearing loss in the left ear.  Although there is credible 
evidence that the Veteran was exposed to acoustic trauma in 
service, a left ear hearing impairment as defined by VA 
regulation did not manifest until many years after service and 
has not been linked by a competent medical opinion to active 
military service to include acoustic trauma sustained therein.  
Thus, the competent evidence of record does not establish a 
causal link between the Veteran's current bilateral hearing loss 
and his period of active military service.  

Additionally, the first documented complaint of hearing problems 
associated with the claims file is the Veteran's claim filed in 
2006, many years after separation from service.  To the extent 
that the Veteran has contended a continuity of symptomatology of 
such disorder since service, the Board finds that the probative 
value of such allegation is outweighed by the lack of 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F. 3d 1331, 1336-37 (2006).  The Veteran's hearing in his left 
ear was shown in an audiogram as normal upon separation from 
service.  Additionally, the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is evidence that weighs against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As the 
competent evidence does not show continuity of symptomatology or 
a nexus between the current disability and service, the Board 
must find that service connection for hearing loss in the left 
ear is not warranted in this case.

In reaching the above conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's left ear hearing loss claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

The Veteran contends that his tinnitus began in service.  He 
testified in the August 2010 hearing that tinnitus began in 
service and he has had ringing in his ears continually since 
service.  

The Board notes that, there are no complaints of or treatment for 
tinnitus in the service treatment records.  

In the December 2010 VA Compensation Examination in February 
2010, the Veteran reported constant bilateral tinnitus.  The 
examiner reviewed the claims file, including the service 
treatment records and noted the Veteran's in-service noise 
exposure.  The examiner noted that the Veteran reported that his 
tinnitus did not begin until September 2006.  After physical 
examination, the examiner opined that it was unlikely that 
tinnitus had its origin in service because it began in 2006.  

The Board notes that the Veteran has testified that his tinnitus 
began in service and has been constant since service.  The VA 
examination, however, noted that the Veteran asserted that it 
began in September 2006.  The Board acknowledges that the VA 
opinion is adequate.  See Stefl, supra.  However, the Veteran is 
considered competent to report the observable manifestations of 
his claimed disorder of tinnitus.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  Therefore, the Board finds that the evidence as 
to the onset of his tinnitus is in relative equipoise.  
Therefore, the Board affords him the benefit of the doubt and 
finds that tinnitus began in service.  In furtherance of this 
finding, the Veteran testified that he did not know what tinnitus 
was when it began in service.  

While the Board recognizes that service treatment records are 
absent of any references to tinnitus, the first documentation of 
tinnitus was noted many years after discharge, and the VA 
examiner concluded that it was not at least as likely as not that 
tinnitus was related to service, the Veteran has reported that he 
has experienced tinnitus since service.  Moreover, the Board 
finds the Veteran's report of having experienced a continuity of 
tinnitus symptomatology since service to be credible as there is 
no contradictory evidence in the record.  Unlike the Veteran's 
hearing loss, the service treatment records do not contradict the 
Veteran's assertions.  Further, the Veteran explained that he did 
not know what tinnitus was when he experienced ringing in his 
ears after he was exposed to acoustic trauma in service.  As 
such, the Board finds the Veteran credible regarding tinnitus and 
affords the Veteran's statements with respect to continuity of 
symptomatology since service significant probative value.

As such, with respect to tinnitus, the Board finds that the 
evidence is in approximate balance as to the material issue of 
whether the Veteran's current tinnitus is related to his period 
of active service.  The Veteran credibly reported tinnitus since 
service, while the VA examination is against his contentions.  
Therefore, the evidence does not preponderate against the 
Veteran.  Thus, the Board resolves any reasonable doubt in favor 
of the Veteran and finds that service connection for tinnitus, 
which the Veteran has credibly and competently reported had its 
onset in service and has continued since that time, is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss, right ear is denied. 

Service connection for hearing loss, left ear is denied. 

Service connection for tinnitus is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


